DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of manufacturing a subassembly for a tire recited in claims 14-26.
Regarding independent claim 14, the closest prior art of record, Orlewski et al., US 2018/0154694, teaches a method of manufacturing a tire which includes providing an assembly that includes components comprising first and second structures formed by filamentary elements and having longitudinal edges and axes as recited in claim 14, as well as a supporting structure with filamentary elements linking the first and second structures.  For example, see Figs. 9 and 14, each illustrating structures (i.e., sub-assemblies) made from three-dimensional fabric with first and second longitudinal sub-structures and supporting structure linking the first and second sub-structures, all three structures made of filamentary elements (paras [0079] and [0084]).  Orlewski teaches the structures may be customized by modifying the fiber material and/or architecture (para [0079]), but is silent as to processes for performing such modifications and thus silent as to the alignment and cutting process recited in claim 14.  
Stumpf, US 3,701,299 teaches the cutting of fibrous webs wherein a plurality of webs are first aligned (Fig. 1 and col. 1, line 66 to col. 2, line 12), i.e., positioned with axes substantially parallel, and then clamped (Fig. 1, col. 2, lines 45-59), i.e., fixed into position relative to one another to prevent any relative movement of the webs using a clamp (securing element) during cutting, followed by removal of the clamp.  The resulting cut webs are subassemblies “without a securing element.”  However, in the method of Stumpf, the aligned webs are cut to length and the clamp is removed by the apparatus of Stumpf after the cutting process (col. 2, lines 45-59). Thus, Stumpf does not teach or suggest the claim 14 recitation of cutting the assembly “along the securing element so as to separate the securing element from a rest of the assembly and to obtain at least one subassembly without a securing element.”  Adding to non-obviousness, there is no teaching or suggestion in Stumpf of using its process for cutting anything other than individual or discrete, flat webs. 
The remaining prior art of record does not provide the deficiencies of Orlewski and Stumpf.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746